Citation Nr: 0022560	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-30 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1993 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's bipolar disorder was manifested by symptoms 
necessitating his hospitalization less than one year 
following his discharge from service.


CONCLUSION OF LAW

Aggravation of the veteran's bipolar disorder during active 
duty is presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 
1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.304, 
3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of this claim has been obtained and 
that no further assistance to the veteran is required in 
order to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  See Akins v. Derwinski, 1 Vet. App. 228 (1991).

Pre-service medical reports reflect that in April 1991, the 
veteran was admitted to a private hospital at the age of 16 
after he had repeatedly assaulted his mother.  A review of 
that report reflects that the veteran and his parents had 
participated in outpatient therapy from May 1985 to June 
1986, that the appellant had been depressed since age six and 
had had suicidal ideations since age ten.  A family history 
of depression was noted.  At discharge in 1991, the diagnosis 
was major depression with psychotic features.  

Service medical records are negative for evidence of any 
psychiatric disability. 

Voluminous post-service private and VA medical records, 
dating from 1995 to 1998, reflect that the veteran received 
psychiatric outpatient treatment shortly after his discharge 
from service.  In October 1995, four months after service 
discharge, the veteran was admitted to a private hospital by 
his family because of aggressive behavior (i.e., throwing 
objects and assaulting his father).  The examiner noted the 
veteran's pre-service hospitalization at the age of 16 in 
April 1991.  The diagnosis at discharge in October 1995 was 
bipolar disorder.  Subsequent VA and private medical reports 
reflect that the veteran sought continuous treatment for his 
psychiatric disorder and that he was hospitalized on several 
occasions in 1996 and 1997.  A review of these medical 
reports, to include VA examination reports, dated in January 
1996 and April 1998, discloses that the veteran's 
longstanding psychiatric disorder was recorded, that 
diagnoses of bipolar disorder, schizophrenia, anti-social 
personality disorder, psychosis and borderline personality 
disorder were entered, and that the appellant's bipolar 
disorder was thought to have been of organic origin.

During a January 2000 hearing at the Chicago, Illinois RO, 
the veteran testified that prior to service, he was diagnosed 
as having bipolar disorder with severe depression at age 15 
and that he received counseling.  He related that from age 16 
until service entrance, his psychiatric disorder was 
controlled and did not require treatment.  The veteran 
maintained that while he was stationed in San Diego, 
California, he became depressed and paranoid, but that he did 
not receive any treatment.  The veteran testified that 
although he sought treatment from a physician aboard the USS 
Juneau, the physician could not be bothered with his 
problems.  He related that he had sought psychiatric 
treatment one month after service discharge and that he was 
given medication.  The veteran's father testified the veteran 
was fine prior to service and that he began to have problems 
during service.

Since clinical evaluation at enlistment disclosed that the 
appellant was psychiatrically normal, he is entitled to the 
presumption of soundness.  This presumption, however, is 
clearly and unmistakably rebutted by the undisputed and 
extensive April 1991 private hospitalization report 
reflecting that the veteran had been hospitalized as a 
teenager because of violent behavior and diagnosed with major 
depression with psychotic features, that he had been 
depressed since the age of six and had had suicidal ideations 
since the age of ten, and that he had undergone outpatient 
psychiatric therapy from May 1985 to June 1986.  This report 
clearly and unmistakably reflects that the veteran had a 
psychiatric disorder which preexisted his entrance into 
active duty in September 1993.  

There is no indication in service medical records that the 
veteran's psychiatric disability increased in severity during 
service, nor is there any medical opinion or other medical 
evidence of record indicating that the pre-existing 
disability increased in severity during service.  Therefore, 
the presumption of service aggravation provided by 
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(b) is not 
applicable.

However, service aggravation of a psychosis may be presumed 
if it is manifested to a compensable degree within a year of 
a veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309; Splane v. West, 216 F.3d 
1058 (2000).  The record shows that the veteran received 
outpatient treatment for his bipolar disorder shortly after 
his discharge from service and required hospital treatment 
for the disorder approximately four months after his 
discharge from service.  Therefore, the presumption of 
service aggravation applies.

The presumption of service aggravation is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113.  

The absence of service medical records documenting an 
increase in severity of the disorder during service is not 
affirmative evidence upon which to rebut the presumption of 
aggravation.  The record does not contain any other medical 
evidence specifically addressing whether the disorder was 
aggravated by service.  According to the testimony of the 
veteran and his father, the disorder was controlled and 
nondisabling during the two years prior to the veteran's 
entrance onto active duty.  Their testimony is consistent 
with the evidence of record reflecting that the veteran did 
not require psychiatric treatment during this period of time.  
The veteran and his father also testified that the disorder 
became symptomatic while the veteran was serving on active 
duty.  Therefore, the Board believes that any medical opinion 
to the effect that the disorder was not aggravated by service 
would not be sufficiently supported by the other evidence of 
record to warrant the rebuttal of the presumption 
aggravation.  Accordingly, service connection is warranted on 
the basis of this presumption.   




ORDER

Service connection for bipolar disorder is granted.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

